Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, while the cited prior art generally teaches the use of Citizens Broadband Radio Service (CBRS) and messaging (e.g. grants) that is/are exchanged between UEs and base stations, the cited prior art fails to specifically teach or suggest “at a non-CBSD node, receiving a UE message reporting a physical cell ID (PCI) of a CBSD node to which the UE was attached prior to losing Physical Downlink Control Channels (PDCCH) coverage of the CBSD; at the non-CBSD node, transmitting toward a 5G core manager a message configured to cause a session management function (SMF) to resolve an internet protocol (IP) address associated with the reported PCI, and to forward to the non-CBSD node a message including the resolved IP address of the reported PCI; at the non-CBSD node, using the resolved IP address of the reported PCI to transmit toward a corresponding CBSD node a request for a new uplink grant schedule; and at the non-CBSD node, transmitting a received new UL grant schedule toward a source UE of the received UE message, the new UL grant schedule being configured to enable the source UE to transmit data toward the CBSD node via resource blocks allocations defined within the UL grant schedule” in combination with the other limitations of claim 1.
Claims 2-15 are further limiting to claim 1 and are thus also allowable over the prior art of record.
Similar reasoning applies to corresponding apparatus claims 16-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467